NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT




THE BANK OF NEW YORK MELLON                   )
f/k/a THE BANK OF NEW YORK, as                )
Trustee for the Certificateholders of         )
CWABS, INC., Asset-Backed Certificates,       )
Series 2005-BC5,                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D15-1862
                                              )
THEODORE E. BLOEDEL, JR., and                 )
SUE A. BLOEDEL,                               )
                                              )
             Appellees.                       )
                                              )

Opinion filed July 27, 2016.

Appeal from the Circuit Court for Pinellas
County; Karl B. Grube, Senior Judge.

Erin M. Berger of Kelley Kronenberg,
Tampa, for Appellant.

Leslie M. Conklin, Clearwater, for Appellee
Theodore E. Bloedel, Jr.

No appearance for Appellee Sue A. Bloedel.




CASANUEVA, Judge.
              The Bank of New York Mellon appeals a final judgment denying

foreclosure. Following the presentation of the Bank's case, borrower Theodore E.

Bloedel, Jr. moved for involuntary dismissal of the action.1 The trial court determined

that, as a result of the Bank's failure to comply with the provisions of paragraph twenty-

two of the mortgage, dismissal was warranted.2 At the time of the trial court's ruling, this

court's opinion in Green Tree Servicing, LLC v. Milam, 177 So. 3d 7 (Fla. 2d DCA

2015), had not issued.

              In Green Tree, this court held that the lender's adherence to the notice

requirement set forth in paragraph twenty-two should be evaluated for substantial,

rather than strict, compliance. 177 So. 3d at 13-15. We further explained that, "when

the content of a lender's notice letter is nearly equivalent to or varies in only immaterial

respects from what the mortgage requires, the letter substantially complies, and a minor

variation from the terms of paragraph twenty-two should not preclude a foreclosure

action." Id. 14-15.

              In light of Green Tree and other recent case law applying a substantial

compliance analysis to the paragraph twenty-two notice requirements, we find that the

default notice in this case substantially complied with paragraph twenty-two of the

mortgage. See Bank of New York v. Mieses, 187 So. 3d 919 (Fla. 3d DCA 2016); Bank




              1
              Sue A. Bloedel did not defend the foreclosure action, and the clerk of
court entered a default against her on January 13, 2014.
              2
               Mr. Bloedel raised other bases for an involuntary dismissal, including the
existence of a modification and the insufficiency of evidence to support the amounts due
and owing. The trial court expressed concern over these issues but declined to address
them, having ruled that the default notice required dismissal of the foreclosure.


                                            -2-
of New York Mellon v. Johnson, 185 So. 3d 594 (Fla. 5th DCA 2016). Accordingly, we

reverse the final judgment denying foreclosure and remand for further proceedings.

             Reversed and remanded.


WALLACE and CRENSHAW, JJ., Concur.




                                         -3-